MEMORANDUM DECISION
                                                                              FILED
Pursuant to Ind. Appellate Rule 65(D),                                    Apr 11 2018, 9:19 am
this Memorandum Decision shall not be                                         CLERK
regarded as precedent or cited before any                                 Indiana Supreme Court
                                                                             Court of Appeals
court except for the purpose of establishing                                   and Tax Court


the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Michelle F. Kraus                                        Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana
                                                         Caryn N. Szyper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Lawrence J. Hill,                                        April 11, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A04-1707-CR-1690
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable John F. Surbeck,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         02D04-1608-F3-50



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A04-1707-CR-1690 | April 11, 2018             Page 1 of 7
[1]   Lawrence Hill appeals his convictions for Level 3 Felony Robbery1 and Level 3

      Felony Attempted Robbery,2 arguing that the evidence is insufficient to support

      his convictions. Finding the evidence sufficient, we affirm.


                                                     Facts
[2]   Around 10:30 p.m. on August 23, 2016, Gabriella Chandler was cleaning the

      lobby of the McDonald’s where she worked in Fort Wayne when Hill entered

      the restaurant. Gabriella knew Hill because he had previously worked there,

      and he still visited to socialize after he started working at the Burger King

      across the street. Hill was wearing his Burger King uniform when he entered,

      which consisted of a black shirt with a Burger King logo, black pants, and a

      Burger King hat. Gabriella greeted Hill and spoke with him briefly. Hill then

      went to the restroom and Gabriella resumed cleaning the lobby. Shortly

      thereafter, Hill exited the bathroom, stopped in the lobby, looked around, and

      then left the restaurant through the side entrance.


[3]   About twenty-five minutes later, just before the McDonald’s would close for the

      evening, a masked gunman, later identified as Hill, entered through the side

      entrance, walked around the front counter, and grabbed Gabriella by the back

      of her neck. Hill was wearing a white long-sleeved shirt, a black ski mask, black

      gloves, and black pants, and he was carrying a black semi-automatic handgun.




      1
          Ind. Code § 35-42-5-1(a).
      2
          Id.; Ind. Code § 35-41-5-1(a).


      Court of Appeals of Indiana | Memorandum Decision 02A04-1707-CR-1690 | April 11, 2018   Page 2 of 7
      Hill shoved Gabriella toward the office in the back of the restaurant, put the

      gun to her head, and demanded money from the safe. Gabriella said,

      “Lawrence, I don’t have my keys.” Tr. Vol. I p. 110. With the gun still to

      Gabriella’s head, Hill responded, “that’s not me, I’m not Lawrence.” Id. at

      111. He pulled the trigger, but the gun did not fire.


[4]   Alisha Duke, another McDonald’s employee who had worked with Hill, also

      recognized Hill and confronted him during the exchange in the office. She told

      him, “Lawrence, this is not funny, it’s not cute, you need to leave.” Id. at 185.

      Hill then grabbed Duke by the throat, put the gun to her head, and said, “you

      don’t know who I am, my name is not Lawrence.” Id. He pulled the trigger,

      but again, the gun did not fire.


[5]   Meanwhile, Gabriella escaped the office and retrieved her cell phone from the

      front counter. Hill approached her and took her phone. Hill then grabbed

      Gabriella by the back of her neck, shoved her toward a cash register, and

      demanded that she get the money from it. Gabriella said, “Lawrence, there’s

      no money in this drawer.” Id. at 113. When Hill demanded money from the

      next cash register, Gabriella told him, “Lawrence, I’m not giving you any

      money.” Id. at 114. Myles Chandler, another McDonald’s employee, entered

      the restaurant and saw Hill pointing a gun at Gabriella. As Myles approached

      the counter, Hill released Gabriella and exited through the lobby’s side door.


[6]   Hill was arrested shortly thereafter. While sitting in the back of the police car,

      he asked the police officer why he was being detained. The officer told Hill that


      Court of Appeals of Indiana | Memorandum Decision 02A04-1707-CR-1690 | April 11, 2018   Page 3 of 7
      he had been identified as the person who robbed the McDonald’s. Hill

      responded that he did not do it and asked, “how could they identify him if the

      subject was wearing a mask?” Id. at 240. The officer replied that he “never said

      anything about a mask.” Id. Hill then said that he would “have to be pretty

      stupid to rob somebody I know without a mask.” Id.


[7]   On August 29, 2016, the State charged Hill with Level 3 felony robbery and

      Level 3 felony attempted robbery. A jury trial took place on May 31 and June

      1, 2017. During the trial, Gabriella identified Hill as the robber; she testified

      that she recognized Hill by his height, build, eyes, and voice, and therefore

      addressed Hill by name several times throughout the robbery. Duke also

      identified Hill as the robber; she testified that she recognized him by his voice

      and therefore also called him by name during the robbery.


[8]   McKenna Meyer, another McDonald’s employee, testified that she saw the

      masked robber walk inside and hold a gun to Gabriella’s head. Meyer also

      knew Hill from when he was employed at McDonald’s, and she concluded that

      Hill was the robber based upon the height, physical build, and “familiar” eyes

      of the robber. Id. at 51. Myles also knew Hill from Hill’s employment at

      McDonald’s and from times when Hill had visited the restaurant. Myles

      testified that the robber was tall and skinny, that Hill’s build was “almost

      identical” to the robber’s, and that Hill’s height “perfectly” matched the

      robber’s. Id. at 79. Alisha Weemes, the general manager of the Burger King

      where Hill worked, also testified. Although Weemes did not witness the crime,

      she reviewed the surveillance footage of it. She testified that through working

      Court of Appeals of Indiana | Memorandum Decision 02A04-1707-CR-1690 | April 11, 2018   Page 4 of 7
       with Hill, she became familiar with his style of walking, his build, and his

       mannerisms. She further testified that she believed Hill was the robber.


[9]    The jury found Hill guilty as charged. On June 30, 2017, the trial court

       imposed concurrent sentences of ten years, with seven years executed and three

       years suspended to probation, for each offense. Hill now appeals.


                                    Discussion and Decision
[10]   Hill’s sole argument on appeal is that there is insufficient evidence supporting

       his convictions for robbery and attempted robbery. Specifically, he argues that

       the evidence does not show that he was the person who committed the

       robberies. When reviewing the sufficiency of the evidence to support a

       conviction, we must consider only the probative evidence and reasonable

       inferences supporting the conviction. Drane v. State, 867 N.E.2d 144, 146 (Ind.

       2007). We do not assess witness credibility or reweigh the evidence. Id. We

       consider conflicting evidence most favorably to the trial court’s ruling. Id. We

       affirm the conviction unless no reasonable factfinder could find the elements of

       the crime proven beyond a reasonable doubt. Id.


[11]   Identification testimony need not necessarily be unequivocal to sustain a

       conviction. Heeter v. State, 661 N.E.2d 612, 616 (Ind. Ct. App. 1996).

       Identification may be established entirely by circumstantial evidence and the

       logical inferences drawn therefrom. Bustamante v. State, 557 N.E.2d 1313, 1317

       (Ind. 1990). As with other sufficiency matters, we will not weigh the evidence

       or resolve questions of credibility when determining whether the identification

       Court of Appeals of Indiana | Memorandum Decision 02A04-1707-CR-1690 | April 11, 2018   Page 5 of 7
       evidence is sufficient to sustain a conviction. Id. Rather, we examine the

       evidence and the reasonable inferences therefrom that support the conviction.

       Id.


[12]   To convict Hill of Level 3 felony robbery, the State was required to prove

       beyond a reasonable doubt that Hill knowingly took property from another

       person by using or threatening the use of force on any person or by putting any

       person in fear, and that he committed the offense while armed with a deadly

       weapon. I.C. § 35-42-5-1(a). To convict Hill of Level 3 felony attempted

       robbery, the State was required to prove beyond a reasonable doubt that Hill

       knowingly engaged in conduct that constituted a substantial step toward

       commission of a robbery. Id.; I.C. § 35-41-5-1(a).


[13]   The crux of Hill’s insufficiency argument is that each witness who identified

       him as the robber had previously provided statements to the police that

       contradicted their testimony at trial and that, although the witnesses testified

       that the robbery happened shortly before the restaurant closed at 11 p.m., the

       video surveillance footage showed the robbery occurred at approximately 10:30

       p.m. It is the factfinder’s role to assess the credibility of the witnesses and

       weigh the evidence. Here, the State presented witnesses who identified Hill as

       the robber. During the trial, Hill cross-examined each of the witnesses about

       their identifications and raised the issue of the timestamp on the surveillance

       footage. His argument on appeal is an invitation for us to assess the credibility

       of the witnesses and to reweigh the evidence—an invitation we decline.



       Court of Appeals of Indiana | Memorandum Decision 02A04-1707-CR-1690 | April 11, 2018   Page 6 of 7
[14]   Moreover, the State offered two eyewitnesses—Gabriella and Duke—who

       unequivocally identified Hill as the robber. They both knew Hill from when he

       worked at the McDonald’s and from his subsequent visits to the McDonald’s to

       socialize after he started working at the Burger King across the street. Gabriella

       testified that she recognized Hill by his height, build, eyes, and voice. Duke

       testified that she recognized Hill by his voice. The other witnesses identified

       Hill as well. Meyer testified that she concluded that the robber was Hill based

       upon the height, physical build, and “familiar” eyes of the robber. Tr. Vol. I p.

       51. Myles testified that Hill’s build—tall and skinny—matched that of the

       robber. And Weemes testified that, after reviewing the video surveillance

       footage, she believed Hill was the robber based on the build, gait, and

       mannerisms that the robber shared with Hill. This identification evidence is

       sufficient to support Hill’s convictions.


[15]   The judgment of the trial court is affirmed.


       Kirsch, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A04-1707-CR-1690 | April 11, 2018   Page 7 of 7